Case: 4:17-cv-02707-AGF Doc. #: 157-2 Filed: 02/11/21 Page: 1 of 3 PageID #: 2159




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JAMES CODY,                                     )
JASMINE BORDEN,                                 )
VINCENT GROVER,                       )
JOHN DOE,                                       )
JOHN ROE,                                       )
MICHAEL MOSLEY, and                             )
DIEDRE WORTHAM,                                 )
on behalf of themselves and all others          )       Case No. 4:17-cv-02707
similarly situated,                             )
                                                )
                                                )
                 Plaintiffs,                    )
                                                )
vs.                                             )
                                                )
CITY OF ST. LOUIS,                              )
       for and on behalf of the                 )
MEDIUM SECURITY INSTITUTION                     )
a.k.a.                                          )
“THE WORKHOUSE,”                                )
                                                )
                  Defendant.                    )

                         DECLARATION OF MATTHEW MAHAFFEY

I, Matthew Mahaffey, pursuant to 28 U.S.C.§ 1746, hereby declare as follows:

      1. I am over the age of 18 and of sound mind.

      2. I am the District Defender of the St. Louis Trial Division of the Missouri State Public

         Defender.

      3. On Wednesday, February 10, 2021, I visited two clients separately at the Medium

         Security Institution (“MSI”).

      4. Out of concern for their safety, I will refer to the two clients I visited as John Doe and

         John Roe.
Case: 4:17-cv-02707-AGF Doc. #: 157-2 Filed: 02/11/21 Page: 2 of 3 PageID #: 2160




   5. Mr. Roe has been at MSI since early January. He told me that he is confined at least 23

      hours per day in his very cold cell at MSI. Mr. Roe told me that despite the frigid

      temperatures, detainees are only given a single blanket.

   6. Mr. Roe told me that on Monday February 8, 2021, he opened the chuckhole of his jail

      cell in order to let warm air into his freezing cold cell. To get more warm, he put his arm

      out of the chuckhole.

   7. Mr. Roe told me that an MSI correctional officer told Mr. Roe to put his arm back into

      his cold cell; when he did not, the officer grabbed his arm and wrenched it, shoving it

      back into the cell. In the process, the corrections officer scraped Mr. Roe’s arm.

   8. The officer then sprayed pepper spray at Mr. Roe twice; one blast hit him directly in the

      face, while another blast hit his arm.

   9. Mr. Roe told me that after he was sprayed, he was left in his cell for the next 24 hours

      without any treatment or access to a shower. He was allowed to shower 24+ hours later.

   10. I also met with John Doe, who has also been at MSI for more than one month.

   11. Mr. Doe told me that he is confined to his cell for 23.5 hours each day.

   12. He said his cell is “cold as hell,” and says that he has tried to open the chuckhole to his

      jail door to get warmer air in. When he does this, the corrections officers have threatened

      to mace him unless he closes it.

   13. Mr. Doe stated that when he was recently trying to use the phone, an MSI officer

      attempted to assault him. This officer was the same person who had threatened to mace

      him through the chuckhole.
Case: 4:17-cv-02707-AGF Doc. #: 157-2 Filed: 02/11/21 Page: 3 of 3 PageID #: 2161




   14. Mr. Doe told me that, while incarcerated at CJC, four men in his wing initially tested

       positive for COVID-19, and that this number rose soon thereafter to eleven detainees, and

       that not long after, nearly every person in his pod had tested positive for COVID-19.

   15. Those detainees who had recovered were left in the COVID pod while other, newly sick

       detainees, were brought into the pod.

   16. Mr. Doe told me that this pod was transferred to MSI in early January after they

       peacefully protested their conditions.

   17. When they arrived at MSI, Mr. Roe and 50+ other detainees were placed in a wing that

       had not been used since 2019. The first night, he told me that the detainees were just

       given mattresses with no covers.

   18. Mr. Roe told me that he had been diagnosed with COVID-19 while in City custody. Mr.

       Doe told me that he had previously been diagnosed as COVID-19 positive while in City

       custody, but he had never seen any results related to his diagnosis.

   19. After my visit to my client Mr. Doe on February 10, I spoke with his mother on the

       phone. She told me that Mr. Doe was punished for his legal visit with me by having his

       recreation and shower privileges revoked.



       I declare, under penalty of perjury, that the foregoing is true and accurate.



                                                ___​_/s/ Matthew Mahaffey__​_________________
                                                Matthew Mahaffey

Dated: February 11, 2021
